Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146441 & (11)                                                                                         Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                    SC: 146441                                        Justices
  In re AUSTIN, Minors.                                             COA: 312912
                                                                    Gratiot CC Family Division:
                                                                    10-007590-NA

  _______________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 18, 2012 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

        HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2013                    _________________________________________
         s0115                                                                 Clerk